Title: John Quincy Adams to Cotton Tufts, 16 February 1788
From: Adams, John Quincy
To: Tufts, Cotton


        
          Newbury-Port Feby: 16th: 1788.
          Dear Sir.
        
        I desired my brother Charles when he went from Haverhill, to mention, that I was again in need of a supply of money, and since that time I have been obliged to stop my payments: I am apprehensive he forgot to deliver my message, and take this opportunity to request some money, as soon as may be convenient.
        The riotous ungovernable spirit, which appeared among the students at the university in the course of the last quarter gave me great anxiety; particularly as I understood, that one of my brothers, was suspected of having been active in exciting disturbances; but from his own declarations and from the opinion I have of his disposition, I hope those suspicions, were without foundation— I conversed with him largely upon the subject, and hope, his conduct in future, will be such as to remove, every unfavourable impression.
        I intended to have paid a visit to my friends beyond Boston, before this, but I find I creep along so slow in my professional studies, that I could not think of being absent from them for a week together: perhaps however in a month or six weeks I may take some opportunity to indulge, for a few days.
        I am, dear Sir, respectfully yours
        J. Q. Adams.
      